IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2013-CA-01501-SCT

CLARENCE JONES

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        07/19/2013
TRIAL JUDGE:                             HON. M. JAMES CHANEY, JR.
TRIAL COURT ATTORNEYS:                   BERT CARRAWAY
                                         THOMAS M. FORTNER
COURT FROM WHICH APPEALED:               WARREN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  THOMAS M. FORTNER
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: BILLY L. GORE
NATURE OF THE CASE:                      CIVIL - OTHER
DISPOSITION:                             AFFIRMED - 02/26/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      BEFORE RANDOLPH, P.J., KING AND COLEMAN, JJ.

      RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.   In 1992, Clarence Jones pleaded guilty to murder in the Circuit Court of Warren

County, receiving a sentence of life imprisonment in the custody of the Mississippi

Department of Corrections. Jones’s sentence was indefinitely suspended in 2004 by

Governor Musgrove. He was released from prison on parole. In 2008, Governor Barbour

granted Jones a pardon. In 2013, Jones moved the Circuit Court of Warren County to

expunge his record because he had received a pardon for his conviction.
¶2.    After a hearing on the matter, the trial court denied Jones’s request to have his record

expunged, finding that expungements were a creature of statute and that the Legislature has

not included “receiving pardons” as grounds for expungement eligibility. Jones then appealed

to this Court, raising the following issue:

       Whether the Circuit Court has the statutory authority and/or constitutional
       obligation to order expungement of a person’s murder conviction when that
       person has received a full, complete and unconditional pardon of the
       conviction from the Governor pursuant to the Executive’s broad constitutional
       authority to pardon.

                               STANDARD OF REVIEW

¶3.    On appeal, this Court reviews questions of law under a de novo standard. Polk v.

State, 150 So. 3d 967, 968 (Miss. 2014), reh’g denied Dec. 4, 2014 (citing Brown v. State,

731 So. 2d 595, 598 (Miss. 1999)).

                                        ANALYSIS

¶4.    This Court recently addressed expungement after pardon in Polk v. State,150 So. 3d

967. Jones makes the same arguments that were rejected in Polk, i.e., that he is entitled to

receive an expungement of his conviction based upon his pardon, citing Mississippi Code

Section 99-19-71(4) and Ex Parte Crisler, 132 So. 103, 159 Miss. 247 (1931).

¶5.    In Polk, this Court decided that no “statutory basis” existed which would allow Polk’s

conviction to be expunged based on his gubernatorial pardon. Polk, 150 So. 3d at 970.

Further, this Court determined that Crisler’s authority was limited only to this Court’s

narrow holding “ that a full pardon absolves an attorney at law from all the consequences of

an order of disbarment . . . as part of the punishment for the commission of a crime.” Polk

v. State,150 So. 3d at 970 (quoting Crisler, 132 So. at 104). This Court stated:

                                              2
       Having studied the matter before us, we find no convincing authority that a
       gubernatorial pardon automatically entitles the recipient to have his or her
       criminal record expunged. To us, an unconditional pardon solely removes all
       legal punishment for the offense and prevents any future legal disability based
       on that offense. It does not edit history.

Polk,150 So. 3d at 970.

¶6.    Today’s facts resemble those seen in Polk,1 and the arguments are almost identical,

thus requiring a decision correlating to that which already has been decided. We reject

Jones’s arguments.

                                       CONCLUSION

¶7.    The judgment of the Warren County Circuit Court is affirmed.

¶8.    AFFIRMED.

    WALLER, C.J., LAMAR, KITCHENS, CHANDLER, PIERCE, KING AND
COLEMAN, JJ., CONCUR. DICKINSON, P.J., NOT PARTICIPATING.




       1
        Polk is different in that Polk raised two issues on appeal. This Court reversed the trial
court’s decision, allowing Polk to seek an expungement pursuant to Mississippi Code
Section 99-15-26(5) for two counts that had been “retired to files” by the district attorney.
However, this Court upheld the trial court’s decision denying his request for an expungement
of his pardoned conviction. Polk, 150 So. 3d at 970-71.

                                               3